Citation Nr: 1516532	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Philippine Commonwealth Army from November 1941 to August 1942, and in the Philippine Guerilla and Combination Service from June 1945 to July 1946.  Records indicate the Veteran was a prisoner of war (POW) from April to August 1942.  He died in July 2002; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

Please note that this case has been advanced on the docket.  

This case was brought before the Board in August 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in the instant case.  As discussed in the August 2013 remand, the claims file has been rebuilt.  The Board noted that prior locations included VA's Records Management Center (RMC) and the Kansas City RO.  The Board specifically instructed that the AOJ contact both facilities regarding the original claims file.  While the RMC was contacted, and responded that the Veteran's original claims file was not at their facility, the AOJ failed to contact the Kansas City RO.

In addition, the Board instructed that VA treatment records be obtained from the Manila Outpatient Clinic (OPC).  The AOJ requested from the Manila OPC treatment reports from 1973 to 2000, specifically including a copy of July 2000 VA examination reports and any POW protocol examination dated since June 2000.  Other than the July 2000 VA examination, no other VA treatment records were received, and it is unclear whether the remainder of the requested records are unavailable or archived.  

In light of these deficiencies in the prior development, another remand is necessary to fulfill the Board's prior instructions.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the Kansas City RO the Veteran's complete archived and/or retired claims file.  A copy of any request and any reply, to include any records obtained and/or a negative reply, should be included in the claims file.

2. Request VA treatment records and examination reports pertaining to the Veteran from the Manila VAMC and any associated OPCs dating to 1973.  The request must specifically state that a search be conducted of all appropriate records repositories where archived and/or retired records may be stored.

If no additional treatment records are located, the RO must document the attempts made to locate them, specifically ensuring that a search of archived and/or retired records was conducted.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)

